EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the abstract:
	In line 1, “A method comprises” will change to “A system for performing a method comprising”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Full faith and credit has been given to the searches and actions of previous examiners (MPEP 704.01, 706.04). 
As noted on record in the interview summary of 2/28/22, the previous examiners, Mallika Fairchild and Minh Duc G Pham, agreed with Applicant that the prior art of record does not teach the combination of limitations of Claim 22.
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 22 taken as a whole. The closest prior art of record is US 2005/0182295 by Soper, yet it fails to teach wherein updating the model includes reapplying the segmentation function using a second seed corresponding to a passageway of the patient anatomy that is not present within the model, and wherein detecting the difference between the model and the patient anatomy includes analyzing temporal information obtained from shape data generated by the sensing tool while the medical instrument traverses portions of the patient anatomy not represented by the model, in combination with the other limitations of Claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792